 Case 3:20-cv-00254-X-BN Document 23 Filed 07/28/20          Page 1 of 2 PageID 180



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  BAPA BROOKLYN 2004, LLC,                    §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §   Civil Action No. 3:20-CV-00254-X-BN
                                              §   Referred to U.S. Magistrate Judge
  GUILD MORTGAGE COMPANY,                     §
                                              §
         Defendant.                           §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
              RECOMMENDATION OF THE UNITED STATES
                       MAGISTRATE JUDGE

       The Court reviewed de novo all relevant matters of record in this case,

including the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge [Doc. No. 22], in accordance with 28 U.S.C. § 636(b)(1). The Court

concludes that the U.S. Magistrate Judge’s Findings and Conclusions are correct.

The Court adopts them as its Findings and Conclusions.

       The U.S. Magistrate Judge found and concluded that BAPA’s complaint fails

to state a breach-of-contract claim. Although the Court did not take judicial notice of

the deed of trust attached to defendant Guild Mortgage Company’s (Guild) motion to

dismiss, the Court determined that plaintiff BAPA Brooklyn 2004, LLC (BAPA) failed

to “identify any loan documents that would give it standing to sue Guild for breach of

contract, much less any specific provisions of loan documents that Guild breached

based on BAPA’s alleged failure to receive notice of default and opportunity to cure




                                          1
 Case 3:20-cv-00254-X-BN Document 23 Filed 07/28/20                     Page 2 of 2 PageID 181



or an accounting.”1 The Court agrees with the U.S. Magistrate Judge’s Findings and

Conclusions. And the parties did not object to the U.S. Magistrate Judge’s Findings,

Conclusions, and Recommendation.

       Therefore, the Court ADOPTS the U.S. Magistrate Judge’s Findings,

Conclusions, and Recommendation. The Court GRANTS Guild’s motion to dismiss.

The Court also GRANTS LEAVE to BAPA to file an amended complaint—in

accordance with the guidance of the U.S. Magistrate Judge’s Findings and

Conclusions and this Order—within 21 days of the date of this Order. The amended

complaint is not allowed to add new parties or claims. Guild must respond within 14

days after service of BAPA’s amended complaint.2



       IT IS SO ORDERED this 28th day of July 2020.




                                                        ___________________________________
                                                        BRANTLEY STARR
                                                        UNITED STATES DISTRICT JUDGE




       1  Amended Findings, Conclusions, and Recommendation of The United States Magistrate
Judge, at 8 [Doc. No. 22].
        2 See FED. R. CIV. P. 15(a)(3) (“Unless the court orders otherwise, any required response to an

amended pleading must be made within the time remaining to respond to the original pleading or
within 14 days after service of the amended pleading, whichever is later.”).

                                                  2
